DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system for proactively notifying a user of a nutritional need, the system comprising: a database storing a plurality of nutrition regimen templates, each nutrition regimen template comprising a set of parameters related to a nutrition regimen and collecting and storing collective crowd information and data from other users similar to the user; an input/output processor configured to receive input data from and transmit messages to the user, the input/output processor including a user interface adapted to allow the user to input the input data; a nutrition processor configured to receive the input data from the user, exogenous data, and a nutrition regiment template and generate a parameterized nutrition regimen, and modify the parameterized nutrition regimen template for the current user based, at least in part, upon the collective crowd information and data and rules that were effective with other users similar to the user; a satiety processor configured to generate a dynamic user profile for the user including a baseline nutritional state based on the input data and monitor a present nutritional state of the user, the present nutritional state generated from at least one of the input data, historical data relating to prior nutritional states of the user, and exogenous data; a learning processor configured to: assay the input data, historical data relating to prior nutritional states of the user, and exogenous data, estimate a future nutritional state, and adapt the parametrized nutrition regimen based on, at least: the assayed input data, historical data and exogenous data, determining whether the user comprehended the transmitted messages, determining whether the user followed instructions in the transmitted messages, and determining whether following the instruction in the transmitted messages was effective; a decision processor configured to receive input from the learning processor, the nutrition processor and the satiety processor, the decision processor further , as recited in independent claim 57, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Shalon, et al. (US 2006/0064037 A1), which discloses a sensor system for sensing eating habits of the user (abstract), learns the eating habits of the user using models (¶ 0152, 0256), predicts current hunger level of user based on historical eating patterns compared to the eating patterns of the present day (¶ 0208), and proactively predicts and warns the user about future situations that would cause the user to overeat (¶ 0198).  Shalon however fails to teach or suggest a system for proactively notifying a user of a nutritional need, the system comprising: a database storing a plurality of nutrition regimen templates, each nutrition regimen template comprising a set of parameters related to a nutrition regimen and collecting and storing collective crowd information and data from other users similar to the user; an input/output processor configured to receive input data from and transmit messages to the user, the input/output processor including a user interface adapted to allow the user to input the input data; a nutrition processor configured to receive the input data from the user, exogenous data, and a nutrition regiment template and generate a parameterized nutrition regimen, and modify the parameterized nutrition regimen template for the current user based, at least in part, upon the collective crowd information and data and rules that were effective with other users similar to the user; a satiety processor configured to generate a dynamic user profile for the user including a baseline nutritional state based on the input data and monitor a present nutritional state of the user, the present nutritional state generated from at least one of the input data, historical data relating to prior nutritional states of the user, and exogenous data; a learning processor configured to: assay the input data, historical data relating to prior nutritional states of the user, and exogenous data, estimate a future nutritional state, and adapt the parametrized nutrition regimen based on, at least: the assayed input data, historical data and exogenous data, determining whether the user comprehended the transmitted messages, determining whether the user followed not have been motivated to include these missing elements in an embodiment in the Shalon disclosure because it is not an obvious variation of Shalon to receive input from the learning processor configured to: assay the input data, historical data relating to prior nutritional states of the user, and exogenous data, estimate a future nutritional state, and adapt the parametrized nutrition regimen based on, at least: the assayed input data, historical data and exogenous data, determining whether the user comprehended the transmitted messages, determining whether the user followed instructions in the transmitted messages, and determining whether following the instruction in the transmitted messages was effective, the nutrition processor configured to receive the input data from the user, exogenous data, and a nutrition regiment template and generate a parameterized nutrition regimen, and modify the parameterized nutrition regimen template for the current user based, at least in part, upon the collective crowd information and data and rules that were effective with other users similar to the user, and the satiety processor configured to generate a dynamic user profile for the user including a baseline nutritional state based on the input data and monitor a present nutritional state of the user, the present nutritional state generated from at least one of the input data, historical data relating to prior nutritional states of the user, and exogenous data, and further generate and send a proactive alert based on the future nutritional state of the user compared to the baseline nutritional state.  Therefore, these features are not obvious because none of the prior art teaches or suggests a system for proactively notifying a user of a nutritional need, the system comprising: a database storing a plurality of nutrition regimen templates, each nutrition regimen template comprising a set of parameters related to a nutrition regimen and collecting and , as recited in independent claim 57, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626